Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, NW, Suite 500 Washington, D.C. 20036 (202) 419-8429 1933 Act Rule 497(j) 1933 Act File No. 002-73024 1940 Act File No. 811-03213 Direct Dial: (202) 419-8402 May 1, 2013 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:NationwideVariable Insurance Trust(the “Registrant”) SEC File Nos. 002-73024 and 811-03213 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Prospectus and Statement of Additional Information for each of the following funds: NVIT Cardinal Managed Growth Fund NVIT Cardinal Managed Growth & Income Fund NVIT Investor Destinations Managed Growth Fund NVIT Investor Destinations Managed Growth & Income Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 159/160 to the Registration Statement of the Registrant that has been filed electronically. Post-Effective Amendment Nos. 159/160 became effective with the Securities and Exchange Commission on May 1, 2013. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8416. Very truly yours, /s/Christopher J. Zimmerman Christopher J. Zimmerman
